Exhibit 10.4.2

CHART INDUSTRIES, INC.

2009 OMNIBUS EQUITY PLAN

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is entered into as of this
         day of                     , 20     (the “Grant Date”), between Chart
Industries, Inc., a Delaware corporation (the “Company”), and
                                         (the “Participant”).

WITNESSETH:

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) administers the Chart Industries, Inc. 2009 Omnibus Equity
Plan (the “Plan”); and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant restricted shares to the Participant
upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, the Company and the Participant agree as follows:

1. Interpretation. Unless otherwise specified in this Agreement, capitalized
terms shall have the meanings attributed to them under the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern.

2. Grant of the Award. As of the Grant Date, the Company grants to the
Participant, under the terms and conditions of this Agreement, an award (the
“Award”) of                                          (            ) Restricted
Shares, which will vest over a period of time in accordance with Section 3(c)
(the “Restricted Stock”), subject to adjustment as set forth in Section 22 of
the Agreement.

3. Terms of the Award.

 

  (a) Book Entry or Escrow of Shares. In accordance with Section 15.3 of the
Plan, in lieu of issuance of stock certificates evidencing Shares, the Company
or its transfer agent may use a “book entry” system to evidence the issuance of
the Restricted Stock with notations regarding the applicable restrictions on
transfer imposed under this Agreement, subject to removal of the restrictions or
forfeiture pursuant to the terms of this Agreement. However, if the Company
chooses to issue certificates, then, in accordance with Section 8.2(c) of the
Plan, a certificate representing the Restricted Stock subject to the Award shall
be issued in the name of the Participant and shall be escrowed with the Company
or its designee (the “Escrow Agent”) subject to removal of the restrictions or
forfeiture pursuant to the terms of this Agreement.

 

  (b)

Restrictions. The Restricted Stock (including any Shares issued as the result of
the investment of dividends attributable to the Restricted Stock) may not be
assigned, alienated, pledged, attached, sold or otherwise



--------------------------------------------------------------------------------

 

transferred or encumbered by the Participant other than by beneficiary
designation pursuant to this Agreement or the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable. No permitted transfer
of the Restricted Stock shall be effective to bind the Company unless the
Committee is furnished with written notice thereof and a copy of such evidence
as the Committee may deem necessary or appropriate to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions of the Plan and this Agreement.

 

  (c) Vesting.

 

  (i) Service-Based. Subject to the Participant’s continued Employment with the
Company or its Affiliates as of such dates (except as otherwise provided herein
with respect to death, Disability, Retirement with Committee approval or Change
in Control), the Restricted Stock, together with any Shares issued as a result
of the investment of dividends attributable to the Restricted Stock pursuant to
Section 3(f), shall Vest with respect to thirty-three and one-third percent (33
1/3%) of the Shares covered by the Award on each of the first, second, and third
anniversaries of the Grant Date.

 

  (ii) Change in Control. In the event of a Change in Control of the Company,
subject to the Participant’s continuous Employment from the Grant Date through
the date of the Change in Control, the Restricted Stock, together with any
Shares issued as a result of the investment of dividends attributable to the
Restricted Stock pursuant to Section 3(f), shall, to the extent not then Vested
and not previously forfeited or canceled, immediately become fully Vested as of
the date of the Change in Control.

 

  (iii) Termination of Employment

 

  (1) General Rule. If the Participant’s Employment with the Company and its
Affiliates is terminated for any reason other than those reasons specifically
addressed in Section 3(c)(iii)(2), and except as otherwise provided in
Section 3(c)(ii), the Unvested Portion of the Award shall be canceled and the
Participant and anyone claiming through him shall have no further rights with
respect thereto.

 

  (2)

Death or Disability or Retirement with Committee’s Approval. If the
Participant’s Employment with the Company and its Affiliates terminates as a
result of death or Disability or as the result of the Participant’s Retirement
with the Committee’s approval, the Restricted Stock, together with any Shares
issued as a result of the investment of dividends attributable to the Restricted
Stock pursuant to Section 3(f), shall, to the extent not then Vested and not
previously canceled, immediately become fully

 

2



--------------------------------------------------------------------------------

 

Vested as of the date of the death or Disability or Retirement with Committee
approval.

 

  (iv) Special Terms for this Agreement.

 

  (A) At any time, the portion of the Award which is then not Vested (including
Shares attributable to dividends) is referred to as the “Unvested Portion.”

 

  (B) “Disability” means, with respect to the Participant, a medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months which: (i) renders the Participant unable to engage in substantial
gainful activity or (ii) results in the Participant receiving income replacement
benefits for at least three months under an accident and health plan sponsored
by the Participant’s employer.

 

  (C) “Retirement” or variations thereof means, with respect to the Participant,
a voluntary termination of Employment with the Company, its Subsidiaries and its
Affiliates, under circumstances indicative of retirement in the sole discretion
of the Committee, after attaining age 60 and completing 10 years of service with
such entities.

 

  (d)

Vested Shares - Removal of Restrictions; Payment. Upon Restricted Stock becoming
Vested pursuant to Section 3(c), the Company shall, within fifteen (15) business
days thereof, cause all restrictions hereunder to be removed from the book entry
accounts evidencing the Vested Shares or the certificates representing such
Vested Shares and, to the extent the Vested Shares are represented by
certificates, shall cause certificates representing such Shares, together with
certificates representing any Shares issued as a result of the investment of
dividends attributable to such Shares pursuant to Section 3(f), free and clear
of all restrictions (but subject to any applicable securities law restrictions
or other restrictions imposed upon Shares generally), to be delivered to the
Participant or the appropriate person or persons determined under Section 4
below, as the Committee deems appropriate. In lieu of certificated Shares, such
Shares may be in book entry form as provided in Section 15.3 of the Plan.
Notwithstanding anything in the Agreement to the contrary, the Company will be
under no obligation to issue fractional Shares. Further, upon Vesting of the
Restricted Stock (or portion thereof), the Participant acknowledges and agrees
that any fractional Shares will be taxable and will be the Participant’s
property, but will remain held by the Company until the accumulation of a full
Share, at which point the Company shall, within fifteen (15) business days,
cause a certificate representing such Share to be delivered to the Participant
or the appropriate person or persons determined under Section 4 below, as the
Committee deems

 

3



--------------------------------------------------------------------------------

 

appropriate; provided, however, that, upon the full, complete and final Vesting
of all of the Shares underlying the Restricted Stock in this Agreement, any
fractional Share remaining shall be eliminated and cancelled.

 

  (e) Forfeiture. If the Committee determines in its sole and exclusive
discretion that the Participant’s Employment with the Company and its Affiliates
terminated for any reason other than death or Disability or Retirement with the
approval of the Committee prior to any portion of the Restricted Stock becoming
Vested, then the Unvested Portion as of the date of the Participant’s
termination of Employment with the Company and its Affiliates, and any Shares
issued as a result of the investment of dividends attributable to that
Restricted Stock pursuant to Section 3(f), shall be absolutely forfeited, and
the Participant and all persons who might claim through him will have no further
interests under this Agreement of any kind whatsoever.

 

  (f) Voting Rights and Dividends. The Participant shall have all of the voting
rights attributable to the Restricted Stock issued pursuant to this Agreement.
Cash dividends declared and paid by the Company with respect to the Restricted
Stock shall not be paid to the Participant. Rather, those cash dividends shall
be paid in such number of Shares having an equivalent aggregate value
(determined by dividing the aggregate cash dividends by the Fair Market Value
per Share on the dividend payment date) which shall be subject to the
forfeiture, vesting and transferability provisions of Section 3. Any dividends
paid in Shares will also be subject to the forfeiture, vesting and
transferability provisions of Section 3. By executing this Agreement, the
Participant irrevocably consents to, if applicable: (i) the Company’s
withholding of the payment of those dividends; and (ii) the payment, as
described above, of those dividends in Shares issued in the name of the
Participant and held in a restricted “book entry” account, in accordance with
Section 15.3 of the Plan or, if certificated, held in escrow by the Escrow
Agent, subject to removal of the restrictions or forfeiture pursuant to the
terms of this Agreement.

4. Designation of Beneficiary. By properly executing and delivering a
Designation of Beneficiary Form to the Company, the Participant may designate an
individual or individuals as his or her beneficiary or beneficiaries with
respect to his or her interest under the Plan. If the Participant fails to
properly designate a beneficiary, his or her interests under this Agreement will
pass to the person or persons in the first of the following classes (who shall
be deemed a beneficiary or beneficiaries) in which there are any survivors:
(i) spouse at the time of death; (ii) issue, per stirpes; (iii) parents; and
(iv) the estate. Except as the Company may determine in its sole and exclusive
discretion, a properly completed Designation of Beneficiary Form shall be deemed
to revoke all prior designations upon its receipt and approval by the designated
representative of the Company.

5. Non-Transferability of Shares; Legends. The Shares may not be sold,
transferred or otherwise disposed of unless a registration statement under the
Securities Act of 1933, as amended, with respect to the Shares has become
effective or unless the Participant establishes to the satisfaction of the
Company that an exemption from such registration is available. The Shares will
bear a legend stating the substance of such restrictions, as well as any other

 

4



--------------------------------------------------------------------------------

restrictions the Committee deems necessary or appropriate, including the legend
set forth in Section 6 below. In addition, the Participant will make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws or
this Agreement.

6. Legend. In accordance with Section 15.3 of the Plan, the Company intends to
use a “book entry” system to evidence the issuance of the Retricted Stock.
However, if certificates are issued for the Restricted Stock in lieu of the book
entry system, the certificates representing the Shares which are the subject of
the Award, and any Shares issued as a result of the investment of dividends
attributed to those Shares, shall contain the following or a substantially
similar legend:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE RESTRICTED COMMON SHARES
REPRESENTED BY IT ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING CONDITIONS
OF FORFEITURE) CONTAINED IN THE CHART INDUSTRIES, INC. 2009 OMNIBUS EQUITY PLAN
AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE COMPANY. A
COPY OF THIS PLAN AND AGREEMENT ARE ON FILE IN THE OFFICE OF THE SECRETARY OF
THE COMPANY.”

The Participant agrees and understands that any book entries or book entry
accounts evidencing the Restricted Stock will also be subject to restrictions in
accordance with, and contain a notation regarding, the foregoing legend.

7. Stock Powers; Disposition of Forfeiture Shares. If certificates are issued
for the Restricted Stock in lieu of the book entry system, the Participant
hereby agrees to execute and deliver to the Escrow Agent prior to any vesting a
stock power or powers (endorsed in blank), in substantially the form attached as
Exhibit A, or similar instrument covering the Restricted Stock and any Shares or
other securities issued as a result of the investment of dividends attributable
to the Restricted Stock. The Participant authorizes the Company, its transfer
agent and the Escrow Agent to deliver to the Company treasury, or to any other
person or account designated by the Company, any and all Shares that are
forfeited under the provisions of this Agreement.

8. Plan Administration. The Plan is administered by the Committee, which has
sole and exclusive power and discretion to interpret, administer, implement and
construe the Plan and this Agreement. All elections, notices and correspondence
relating to the Plan should be directed to the Secretary at:

Chart Industries, Inc.

One Infinity Corporate Centre, Suite 300

Garfield Heights, OH 44125

Attn.: Secretary

9. Notices. Any notice relating to this Agreement intended for the Participant
will be sent to the address appearing in the personnel records of the Company,
its Affiliate or its Subsidiary. Either party may designate a different address
in writing to the other. Any notice shall be deemed effective upon receipt by
the addressee.

 

5



--------------------------------------------------------------------------------

10. Successors and Legal Representatives. This Agreement will bind and inure to
the benefit of the Company and the Participant and their respective heirs,
beneficiaries, executors, administrators, estates, successors, assigns and legal
representatives.

11. Withholding. Prior to the payment of an Award, if required by law, the
Company may withhold, or require a Participant to remit to the Company, an
amount sufficient to pay any Federal, state, local and other taxes associated
with the Award. The Committee may, in its discretion and subject to such further
rules as the Committee may adopt, permit a Participant to pay any or all taxes
associated with the Award in cash, by the transfer to the Company of Shares that
have been held by the Participant for such period as the Committee may
designate, by the surrender of all or part of an Award, or by a combination of
these methods. If Shares are used to satisfy withholding tax obligations, such
Shares shall be valued based on the Fair Market Value thereof as of the date
when the withholding for taxes is required to be made.

12. Integration. This Agreement, together with the Plan, constitutes the entire
agreement between the Participant and the Company with respect to the subject
matter hereof and may not be modified, amended, renewed or terminated, nor may
any term, condition or breach of any term or condition be waived, except
pursuant to the terms of the Plan or by a writing signed by the person or
persons sought to be bound by such modification, amendment, renewal, termination
or waiver. Any waiver of any term, condition or breach thereof will not be
deemed a waiver of any other term or condition or of the same term or condition
for the future, or of any subsequent breach.

13. Separability. In the event of the invalidity of any part or provision of
this Agreement, such invalidity will not affect the enforceability of any other
part or provision of this Agreement.

14. Incapacity. If the Committee determines that the Participant is incompetent
by reason of physical or mental disability or a person incapable of handling his
or her property, the Committee may deal directly with, or direct any issuance or
transfer of Shares to, the guardian, legal representative or person having the
care and custody of the incompetent or incapable person. The Committee may
require proof of incompetence, incapacity or guardianship, as it may deem
appropriate before making any issuance or transfer. In the event of an issuance
or transfer of Shares, the Committee will have no obligation thereafter to
monitor or follow the application of the Shares issued or transferred. Issuances
or transfers made pursuant to this paragraph shall completely discharge the
Company’s obligations under this Agreement.

15. No Further Liability. The liability of the Company, its Affiliates, its
Subsidiaries and the Committee under this Agreement is limited to the
obligations set forth herein and no terms or provisions of this Agreement shall
be construed to impose any liability on the Company, its Affiliates, its
Subsidiaries or the Committee in favor of any person or entity with respect to
any loss, cost, tax or expense which the person or entity may incur in
connection with or arising from any transaction related to this Agreement.

16. Section Headings. The section headings of this Agreement are for convenience
and reference only and are not intended to define, extend or limit the contents
of the sections.

17. No Right to Continued Employment. Nothing in this Agreement will be
construed to confer upon the Participant the right to continue in the Employment
of the Company, its Subsidiaries or its Affiliates, or to be employed or serve
in any particular position

 

6



--------------------------------------------------------------------------------

therewith, or affect any right the Company, its Subsidiaries or its Affiliates
may have to terminate the Participant’s Employment or service with or without
cause.

18. Governing Law. This Agreement will be governed by, construed and enforced in
accordance with the internal laws of the State of Delaware, without giving
effect to its principles of conflict of laws.

19. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
were upon the same instrument.

20. Amendment. The Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate this Agreement,
but no such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination shall materially adversely affect the rights of the
Participant hereunder without the written consent of the Participant.

21. Section 409A of the Code. It is intended that this Agreement and the
compensation and benefits hereunder meet the requirements for exemption from
Section 409A of the Code set forth in Treas. Reg. Section 1.409A-1(b)(6), as
well as any other such applicable exemption, and this Agreement shall be so
interpreted and administered. In addition to the general amendment rights of the
Company with respect to the Plan, the Company specifically retains the
unilateral right (but not the obligation) to make, prospectively or
retroactively, any amendment to this Agreement or any related document as it
deems necessary or desirable to more fully address issues in connection with
exemption from (or compliance with) Section 409A of the Code and other laws. In
no event, however, shall this section or any other provisions of this Agreement
be construed to require the Company to provide any gross-up for the tax
consequences of any provisions of, or payments under, this Agreement. Except as
may be provided in another agreement to which the Company is bound, the Company
and its Affiliates shall have no responsibility for tax or legal consequences to
the Participant (or the Participant’s beneficiaries) resulting from the terms or
operation of this Agreement or the Plan.

22. Adjustment of Number of Shares, Etc. Subject to Section 3.4 of the Plan, if,
after the Grant Date, the Committee determines that any dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
redesignation, reclassification, merger, consolidation, liquidation, split-up,
reverse split, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company or other similar corporate transaction
or event affects the Shares such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this
Agreement, then the Committee may, in such manner as it deems equitable, adjust
any or all of the number and type of Shares (or other securities or other
property) subject to the Restricted Stock. Any such adjustment shall be final,
binding and conclusive as to the Participant. Any such adjustment may provide
for the elimination of fractional shares if the Committee shall so direct. In
making any such adjustment, the Committee may consider any duplication of
benefits resulting from any such possible adjustment with respect to the
Restricted Stock in determining whether any such adjustment is equitable and
warranted.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

Participant     Chart Industries, Inc.

 

    By:  

 

Print Name:  

 

    Its:  

 

Date:  

 

    Date:  

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE STOCK POWER

KNOW ALL MEN BY THESE PRESENTS that for value received, the undersigned,
                                                                  (the
“Transferor”), does hereby transfer to Chart Industries, Inc., or its successor
in interest (the “Transferee”),                              common shares,
without par value, of Chart Industries, Inc., a Delaware corporation (the
“Corporation”), which shares are represented by certificate number
                            , and does hereby appoint the Transferee his true
and lawful attorney, irrevocable for himself and in his name and stead, to
assign, transfer and set over, all or any part of the shares of stock hereby
transferred to the Transferee, and for that purpose, to make and execute all
necessary acts of assignment and transfer, and one or more persons to substitute
with like full power, hereby ratifying and confirming all that his said
attorney, or substitute or substitutes will lawfully do by virtue hereof.

IN WITNESS WHEREOF, I have hereunto set my hand as of the          day of
                            , 20    .

 

 

TRANSFEROR

 

9